--------------------------------------------------------------------------------

Exhibit 10.9
 
PHOTRONICS, INC.


2011 EXECUTIVE INCENTIVE COMPENSATION PLAN


Effective November 1, 2010, the Board of Directors of Photronics, Inc.
(“Photronics”) adopted this 2011 Executive Incentive Compensation Plan (the
“Plan”), subject to the approval of the stockholders of Photronics in accordance
with the requirements of Section 162(m) of the Code, and other applicable
requirements.


ARTICLE I


PURPOSE OF PLAN


The purpose of the Plan is to: (i) attract, retain and motivate employees by
providing incentives and rewards to Eligible Employees dependent upon the
financial success of Photronics and its Subsidiaries (collectively, the
“Company”); and (ii) make the Company’s compensation program competitive with
those of other major employers. The Company intends that certain compensation
payable under the Plan will constitute “qualified performance-based
compensation” under Section 162(m) of the Code. The Plan shall be
administratively interpreted and construed in a manner consistent with such
intent.


ARTICLE II


DEFINITIONS


2.1 “Applicable Employee Remuneration” shall have the meaning given to such term
in Section 162(m) (4) of the Code.


2.2 “Award” shall mean the amount of the payment under the Plan payable to a
Participant for a Performance Period.


2.3 “Base Pay” shall mean, for any Eligible Employee, the salary range midpoint
of such employee’s salary grade or, if so specified by the Compensation
Committee, compensation reasonably equivalent thereto as determined by the
Compensation Committee.


2.4 “Beneficiary” shall mean a Participant’s deemed beneficiary pursuant to
Article VIII.


2.5 “Board” shall mean the Board of Directors of Photronics.


2.6 “CEO” shall mean the Chief Executive Officer, of Photronics.


2.7 “Code” shall mean the Internal Revenue Code of 1986, as amended.


2.8 “Compensation Committee” shall mean the Compensation Committee of the Board.
Any action which may be taken by the Compensation Committee may be taken by the
Board.


2.9 “Covered Employee” shall have the meaning given to such term in Section
162(m)(3) of the Code; provided, however, that an employee will be considered a
Covered Employee for purposes of the Plan only if his or her Applicable Employee
Remuneration for the relevant Year is expected to exceed $1,000,000.


2.10 “Department” shall mean Photronics’ Corporate Human Resources Department.
 

--------------------------------------------------------------------------------

2.11 “Detrimental Conduct” shall mean activities which have been, are or would
reasonably be expected to be detrimental to the interests of the Company, as
determined in the sole and good faith judgment of the Compensation Committee.
Such activities include, but are not limited to, gross neglect or willful and
continuing refusal by the Participant to substantially perform his or her duties
or responsibilities for or owed to the Company, unlawful conduct under
securities, antitrust, tax or other laws, improper disclosure or use of
confidential or proprietary information or trade secrets, competition with or
improper taking of a corporate opportunity of any business of the Company,
failure to cooperate in any investigation or legal proceeding, or
misappropriation of property.


2.12 “Eligible Employee” shall mean each executive of the Company who is an
Executive Officer or any other key employee who is selected by the Compensation
Committee to participate in the Plan.


2.13 “Executive Officer” shall mean any employee of the Company who, at the
relevant time, is required to file beneficial ownership reports pursuant to
Section 16(a) of the Securities Exchange Act of 1934, as amended, and rules
thereunder.


2.14 “Financial Criteria” shall mean: (i) earnings or earnings per share; (ii)
stockholder return; (iii) return on capital, investment, or stockholders’
equity; (iv) cash flow or throughput; (v) EBIT or EBITDA; (vi) return on assets
employed; (vii) gross margin; (viii) operating profit; (ix) working capital; (x)
market share; (xi) net worth; (xii) inventory turnover; (xiii) completion of
significant projects or implementation of significant new processes; and (xiv)
achievement of strategic milestones.


2.15 “Line of Business” or “LOB” shall mean any of the Company’s business
segments or designated business units.


2.16 “Participant” shall mean an Eligible Employee who has satisfied the
requirements for participation in the Plan as set forth in Article IV.


2.17 “Performance Measures” shall mean one or more Financial Criteria, which may
be applied with respect to an individual Participant or the Company’s
consolidated performance, and which may be measured on an absolute, adjusted or
relative basis (including comparisons of results for the Performance Period
either to results for a prior Performance Period or to the Company’s business
plan or forecast for the Performance Period).


2.18 “Performance Period” shall mean a Year or such greater or lesser period of
time, as determined by the Compensation Committee, over which a Participant’s
Performance Threshold is to be achieved. The Performance Period need not be
identical for all Awards. Within one Year, the Compensation Committee may
establish multiple Performance Periods.


2.19 “Performance Threshold” shall mean the percentage determined by the
Compensation Committee for each Performance Period, representing the minimum
level of achievement of Participants’ respective Performance Goals for the
Performance Period that each Participant must attain to be entitled to an Award
for such Performance Period.


2.20 “Subsidiary” shall mean a company of which more than 50 percent of the
outstanding capital is owned, directly or indirectly, by Photronics.


2.21 “Year” shall mean the fiscal year.
 

--------------------------------------------------------------------------------

ARTICLE III


ADMINISTRATION


3.1 Administration. Except as otherwise provided herein, the Plan shall be
administered by the Compensation Committee. The Compensation Committee shall
have full and sole power and discretionary authority to make all determinations
hereunder, select Participants and determine the extent and terms of their
participation in the Plan, construe and interpret the Plan, establish and amend
regulations to further the purposes of the Plan, and take any other action
necessary, appropriate or expedient to administer and implement the Plan.


3.2 Human Resources Department. The Department or another corporate department
designated by the Department shall: (i) in consultation with the CEO, formulate,
review and make recommendations to the Compensation Committee regarding such
changes in the Plan as it deems appropriate or the Compensation Committee may
request; (ii) maintain records of Awards; (iii) prepare reports and provide data
as required by the Compensation Committee and government agencies; (iv) obtain
consents and approvals relating to the Plan as required by government agencies;
and (v) take such other actions as may be necessary or appropriate or as may be
requested by the Compensation Committee for the effective implementation and
administration of the Plan.


3.3 Performance Measures. The general parameters (such as milestones and related
awards) of the Performance Measures shall be determined by the Compensation
Committee. The Compensation Committee may consult with the CEO, consultants or
any other advisors that the Compensation Committee deems appropriate or
advisable in determining the Performance Measures. The specific Performance
Measures and the related Performance Thresholds for Awards to the CEO and other
Executive Officers who are Covered Employees shall be determined by the
Compensation Committee.


3.4 Binding Effect. Decisions, actions and interpretations by the Compensation
Committee, the Department or management of the Company, regarding the Plan,
pursuant to this Article III or as otherwise provided for herein, shall be final
and binding upon all Participants and Beneficiaries.


ARTICLE IV


PARTICIPATION


All Eligible Employees who have completed a minimum of three months of service
shall be eligible for an Award. Except as otherwise provided in Article VII,
Awards based on Performance Periods that are for a full Year and that are
granted to Eligible Employees who have completed more than three months but less
than 12 months of service during a Year will be prorated based upon the
Employee’s length of service during the Year.


ARTICLE V


AWARDS


5.1 Performance Period. Each Performance Period shall be the length of time
determined by the Compensation Committee, but in no event shall a Performance
Period be less than three months or greater than three years.


5.2 Performance Thresholds. Within 90 days after the beginning of a Performance
Period that is a full Year (or, if the Performance Period is shorter than one
full Year, before 25 percent of the Performance Period has elapsed), the
Compensation Committee shall establish (i) Performance Measures in writing for
each Participant for such Performance Period, (ii) Performance Thresholds with
respect to each Performance Measure representing a
 

--------------------------------------------------------------------------------

minimum level of achievement that the Participant must attain in order to
receive an Award, (iii) either a percentage of Base Pay or a fixed monetary
amount (i.e., a “maximum amount”) payable as an Award if the Participant
achieves 100 percent of his or her Performance Measures, and (iv) a mathematical
formula or matrix that weighs each Performance Measure and indicates the amount
of the Participant’s Award if his or her level of achievement of such
Performance Measures exceeds or falls short of the Performance Threshold
determined pursuant to clause (ii) above, if applicable. Performance Measures,
including Performance Thresholds and maximum amounts, established by the
Compensation Committee for any Performance Period may differ among Participants.


5.3 Determination of Awards. For each Performance Period, the specific
determination as to whether and the extent to which Performance Measures,
including Performance Thresholds, applicable to the Participants have been met
shall be made by the Compensation Committee. No Award is payable until the
Compensation Committee has certified that the Performance Measures have been met
and the amount payable in respect of such Award. The Compensation Committee may
decrease the aggregate amount awarded to any Participant for any Performance
Period irrespective of whether the relevant Performance Measures, including
Performance Thresholds, have been met.


5.4 Maximum Award. The aggregate amount of any Award to any Participant for any
Performance Period, as finally determined (or certified, as applicable) by the
Compensation Committee, shall constitute the Participant’s Award for such
Performance Period; provided, however, that his or her aggregate Award for any
Year shall not exceed 65% of the Participant’s base salary for Photronics fiscal
year during which such Performance Period ends.


Change of Position during a Plan Year – was deleted


ARTICLE VI


PAYMENT OF AWARD


6.1 Payment. The Awards for any Performance Period shall normally be certified
during the 90 day period following the end of such Performance Period or as soon
thereafter as is practicable under the circumstances. The Awards will be paid to
the Participants in cash, or Company stock awards or a combination thereof no
later than January 31st of each year.


6.2 Deferral of Payment. The Compensation Committee reserves the right to defer
and to allow Participants to defer payment of some or all Awards, in whole or in
part, upon such terms and conditions as the Compensation Committee may
determine, so long as such deferral would not trigger exercise tax under Section
409A of the Code. The Compensation Committee’s decision regarding the deferral
of Awards shall be final and binding on all Participants and Beneficiaries.


6.3 Subsidiaries’ Liability for Awards. Each Subsidiary shall be liable for
paying Awards with respect to Participants who are employed by such Subsidiary.


6.4 Detrimental Conduct. Notwithstanding anything contained herein to the
contrary, if the Compensation Committee determines that a Participant has
engaged in Detrimental Conduct, then the Compensation Committee shall have the
right, in its sole and good faith judgment, to suspend (temporarily or
permanently) the payment of an Award to such Participant, increase the
Performance Measures applicable to an Award to such Participant, cancel an Award
to such Participant, require the forfeiture of an Award to such Participant, or
take any other actions in respect of an Award to such Participant.


6.5 Withholding or Offset. The Company retains the right to deduct and withhold
from any payments due hereunder all sums that it may be required or permitted to
deduct or withhold pursuant to any applicable contract, statute, law,
regulation, order or otherwise.
 

--------------------------------------------------------------------------------

ARTICLE VII


TERMINATION OF EMPLOYMENT


Notwithstanding any other provision of the Plan to the contrary, if a
Participant’s employment with the Company is terminated for any reason
(including a voluntary or involuntary termination or retirement) prior to the
last day of a Performance Period, then such Participant shall not be entitled to
an Award for such Performance Period; provided, however, that the Compensation
Committee may direct payment of all or any part of an Award to any Participant
who prior to such day retires, dies, becomes permanently disabled or otherwise
becomes subject to special circumstances, so long as the Performance Thresholds
applicable to his or her Performance Measures were achieved or exceeded;
provided, further that the Compensation Committee may direct payment of an
Award, prior to the last day of a Performance Period and regardless of whether
Performance Thresholds are achieved, to a Participant, or his or her estate, in
the event of the Participant’s termination of employment prior to the last day
of the Performance Period due to the Participant’s death or disability during
the Performance Period.


ARTICLE VIII


BENEFICIARY DESIGNATION


The beneficiary or beneficiaries designated by a Participant or deemed to have
been designated by a Participant under the Photronics 401(k) Plan (“Savings
Plan”) shall be deemed to be a Participant’s Beneficiary. A deceased
Participant’s unpaid Award shall be paid to his or her Beneficiary. For
Participants who do not participate in the Savings Plan, the beneficiary or
beneficiaries designated by a Participant or deemed to have been designated by a
Participant under a Company sponsored life insurance program shall be deemed to
be a Participant’s Beneficiary. A deceased Participant’s unpaid Award shall be
paid to his or her Beneficiary at the same time the Award would otherwise be
paid to the Participant. If a Participant does not participate in the Savings
Plan or such insurance program, or if a Participant participates in the Savings
Plan or such insurance program and has not designated or been deemed to have
designated a beneficiary thereunder, then a deceased Participant’s unpaid Award
shall be paid to the Participant’s estate. If a Beneficiary does not survive a
Participant, then the deceased Participant’s unpaid Award shall be paid to the
Participant’s estate. If the Beneficiary of a deceased Participant survives a
Participant and dies before such Participant’s Award is paid, then such unpaid
Award shall be paid to the Beneficiary’s estate.


ARTICLE IX


GENERAL PROVISIONS


9.1 Awards Not Assignable. Nothing in this Plan shall be construed to give a
Participant, Beneficiary, Participant’s estate or Beneficiary’s estate any
right, title or interest in any specific asset, fund or property of any kind
whatsoever owned by the Company or in which it may have any interest now or in
the future, but each Participant, Beneficiary, Participant’s estate and
Beneficiary’s estate shall have the right to enforce his, her or its claims
against the relevant Subsidiary in the same manner as any unsecured creditor of
the relevant Subsidiary. No Participant, Beneficiary, Participant’s estate or
Beneficiary’s estate shall have the power to transfer, assign, anticipate,
mortgage or otherwise encumber any right to receive a payment in advance of any
such payment and any attempted transfer, assignment, anticipation, mortgage or
encumbrance shall be void.


9.2 Unfunded Compensation. The Plan is intended to constitute an unfunded
incentive compensation arrangement. Nothing contained in the Plan, and no action
taken pursuant to the Plan, shall create or be construed to create a trust of
any kind. Pursuant to Section 6.3, all Awards shall be paid from the general
funds of the respective employer, and no special or separate fund shall be
established and no segregation of assets shall be made to assure payment of such
Awards.
 

--------------------------------------------------------------------------------

9.3 No Right to Employment. Nothing contained in the Plan shall give any
Participant the right to continue in the employment of the Company or affect the
right of the Company to discharge a Participant.


9.4 Adjustment of Awards. Subject to the restrictions in Section 5.3, the
Compensation Committee shall make such adjustments, to the extent it deems
appropriate, to the Performance Measures and Performance Thresholds to
compensate for or reflect any material changes that may have occurred in
accounting practices, tax laws, other laws or regulations, the financial
structure of the Company, acquisitions or dispositions of assets, Subsidiaries,
or Lines of Business, any other extraordinary developments, or any unusual
circumstances outside of management’s control that alter or affect computation
of such Performance Measures and Performance Thresholds or the performance of
the Company or any relevant Subsidiary or Line of Business.


9.5 Inadvertent Non Compliance. If any provision of the Plan would cause any
Award to a Covered Employee not to constitute “qualified performance-based
compensation” under Section 162(m) of the Code, it shall be severed from and
thereupon be deemed not to be a part of the Plan, but the other provisions of
the Plan shall remain in full force and effect.


9.6 Applicable Law. The Plan shall be construed and governed in accordance with
the laws of the State of Connecticut.


ARTICLE X


AMENDMENT, SUSPENSION OR TERMINATION


The Compensation Committee shall have the right to amend, suspend or terminate
the Plan at any time; provided, however, that any amendment, suspension or
termination shall not adversely affect the rights of Participants or
Beneficiaries to receive Awards granted prior to such action; and provided
further, that no amendment that alters the Award, Performance Measures or other
factors relating to an Award applicable to a Covered Employee for the
Performance Period in which such amendment is made or any prior Performance
Period shall be effective in respect thereof except to the extent that it may be
made without causing such Award to cease to qualify as “qualified
performance-based compensation” under Section 162(m) of the Code. To the extent
required by Section 162(m) of the Code and the regulations thereunder, the
material terms of the Plan shall be disclosed to, and shall be subject to
approval by, Photronics’ stockholders in a manner intended to comply with
Section 162(m) of the Code. In addition, for purposes of granting Awards
following the expiration of the initial stockholder approval, the material terms
of this Plan must be reapproved by Photronics’ stockholders in accordance with
the requirements of Section 162(m) of the Code and the regulations thereunder.



       
Approved on behalf of
       
PHOTRONICS, INC.
 
and its Subsidiaries
 
Dated:
________ ____, 20 __
By: _______________________________
       
Name: _____________________________
       
Title: ______________________________






--------------------------------------------------------------------------------